Exhibit23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated July15, 2015, with respect to the consolidatedfinancial statements and schedule includedin the Annual Report of Cyanotech Corporation on Form10-K for the year ended March31, 2015. We hereby consent to the incorporation by reference of said report in the Registration Statements of Cyanotech Corporation on FormsS-3 (File No.333-42486 effective July28, 2000, File No.333-97755 effective August7, 2002, and File No.333-101401 effective November22, 2002) and on FormsS-8 (File No.33-63789 effective October27, 1995, File No.333-42484 effective July28, 2000, File No.333-141911 effective April5, 2007, File No.333-141912 effective April5, 2007, File No.333-154165 effective October10, 2008, File No.333-179605 effective February21, 2012 and File No. 333-198790 effective September 17, 2014). /s/ GRANT THORNTON LLP Irvine, California July15, 2015
